Citation Nr: 0608931	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a lower back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel





INTRODUCTION

The veteran had active service from October 1959 to October 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The original 
claim on appeal was whether new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for a back disorder has been received.  In 
an October 2004 decision, the Board reopened the claim, 
finding new and material evidence had been presented.  The 
Board also remanded the claim in order to ensure that the 
veteran receive proper notification and assistance in 
developing his service connection claim.  Development was 
completed and the veteran received a supplemental statement 
of the case (SSOC) issued in November 2005.  The service 
connection claim is now before the Board.   


FINDINGS OF FACT

1.  There were no complaints of, or treatment for, lower back 
problems in service, or for over 18 years following 
separation from active service. 

2.  There is no competent medical evidence relating the 
veteran's current lower back disorder to active service.  


CONCLUSION OF LAW

Lower back disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

As noted above, the Board granted the claim to reopen in 
October 2004 and remanded for the RO to issue proper notice 
and assistance of the service connection claim and initially 
decide the reopened claim on the merits.  The veteran 
received proper notification in November 2004 for the service 
connection claim.  This letter fully notified the veteran of 
what is required to substantiate his claim.  Together, the 
letter and the SSOC issued in November 2005 provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, a discussion of the facts of the case, and 
the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103; see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006); Hartman v. Nicholson, No. 02-1506 (U.S. Vet. 
App. March 3, 2006);  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, including records from WildFlecken 
Hospital in Germany, numerous VA and private medical records, 
records from the Social Security Administration and the State 
of Nevada, as well as written statements from the veteran.  
Attempts were made to obtain medical records from St. Mary's 
Hospital and Dr. Woodson, however, responses from these 
providers indicated that no records involving the veteran 
were available.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection claim.  
The Board finds that a VA examination was unnecessary in this 
case as there was no credible evidence of any disorder or 
injury in service, within many years following service, or 
otherwise related to recognized service.  As such, no 
reasonable possibility exists that an examination would aid 
in substantiating the veteran's service connection claim.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

The veteran is claiming service connection for lower back 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the record shows that the veteran sought 
entitlement to service connection for lower back disorder in 
September 1989.  In a February 1990 rating action, the RO 
denied entitlement to service connection for a back disorder.  
As noted above, in an October 2004 decision, the Board found 
that the veteran submitted new and material evidence to 
reopen his claim.  

In support of his claim for service connection, the veteran 
is asserting that his current lower back disorder is related 
to an in-service lower back injury.  The record includes the 
veteran's testimony from a hearing before a Decision Review 
Officer (DRO) dated in July 1997.  At his personal hearing, 
the veteran explained that he injured his back in 1960 or 
1961 when his legs gave out and he tumbled down a hill while 
carrying an item weighing 13.5 pounds on a road march.  He 
claimed that he was immediately taken to WildFlecken hospital 
in Germany and was hospitalized for approximately two months.   

Upon review, service medical records do not show any 
complaints of, or treatment for, problems or injuries 
involving his lower back.  Records from WildFlecken hospital 
dated in April 1960 show that the veteran strained his left 
femoral quadriceps in a field exercise.  However, there is no 
evidence of any low back injury at that time.  In addition, 
in the Report of Medical History dated in August 1962, at the 
time of separation from service, the veteran reported that 
his health was "good" and noted only foot trouble and 
denied having had any illness or injury other than those 
already noted.  A physician's summary makes no mention of any 
lower back problem.  In addition, service medical records do 
not show any clinical evidence of degenerative arthritis of 
the lower back.  

There are no post-service medical records in the claims file 
dated prior to 1981.  Post service medical records reflect 
the veteran was first diagnosed with a lower back disorder in 
the 1980s, following a work injury in 1981.  The claims file 
includes numerous private medical records, records from 
Social Security Administration, and records from the State of 
Nevada.  All these records are dated after a work injury 
dated in 1981 and more records following a second work injury 
dated in 1991.  The medical records after 1981 include a CT 
scan and myelogram dated in 1989 that made findings of spinal 
stenosis at L4-5 secondary to ligamentum hypertrophy and disc 
bulge, and disc herniation at L5-S1 on the right side with 
effacement of the S1 nerve root, and a VA x-ray report dated 
in June 1988 showing minimal arthritis.  In October 1990, 
lower back surgery was performed, which was microsculpting of 
several vertebral levels and a right L5-S1 micro-diskectomy.  
The veteran continued to receive treatment for his lower 
back.  Most recent MRI evaluation dated in September 2004 
showed advanced disc degeneration at L1-2, disc narrowing at 
L2-3, mild stenosis at L3-4, and disc narrowing at L4-5.  As 
the evidence shows that the earliest the veteran was 
diagnosed with degenerative arthritis of the lower spine was 
many years following separation from service, he is not 
entitled to service connection for degenerative arthritis of 
the lower back on a presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

In his appeal, the veteran indicated that he believed that 
his current lower back disorder was related to the injury he 
had in service.  However, not only is there no evidence 
showing treatment or an injury during service or any medical 
evidence of any treatment following service until his first 
work-related injury in 1981, there is no competent medical 
evidence demonstrating that his current lower back disorder 
is related to active service.

Medical evidence in support of the veteran's claim includes a 
VA outpatient treatment reports dated in March 1997.  The 
report noted that the veteran stated his back pain began with 
an in-service injury resulting from losing his footing while 
carrying a 13.5 pound object "up a hill," for which he had 
been taken to the hospital.  He also reported that he 
continued to have back and lower extremity symptoms that 
increased over the years so Dr. R.W. eventually performed 
back surgery.  The veteran related that he had been in a 
work-related accident in 1981 that led to worsening of his 
back pain.  In a VA nursing note of the same date in March 
1997, it was recorded that the veteran had injured his back 
in service when he "fell down a hill," and that he had had 
back surgery in 1990.  In addition, the veteran submitted a 
private medical statement from Dr. M.G.M. dated in June 2003.  
The physician stated that he has been treating the veteran 
since November 2002 for lumbar post laminectomy syndrome.  
The physician reported that the veteran stated that he was 
injury in July 1981 in Germany while on active duty in the 
Army.  In a June 2003 statement, the veteran stated that the 
examiner incorrectly reported the date of the injury and the 
initial injury should be dated in 1960 during service and 
reinjury in July 1981.    

Upon review, it is clear that the two VA medical reports are 
transcriptions of statements of medical history from the 
veteran.  The mere transcription of statements of medical 
history from a claimant by a medical provider can not turn 
those statements into medical findings.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

As for Dr. M.G.M.'s statement, the Board reopened the claim 
based on this evidence because the law requires that the 
Board presume the evidence as credible in a application to 
reopen a service connection claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, once the claim is 
reopened, the Board can weigh the evidence.  Here, even 
assuming that the veteran is correct that Dr. M.G.M gave the 
wrong dates in the statement, the physician merely restated 
the history of an in-service injury, as provided by the 
veteran.  Similar to the two VA medical reports, the Dr. 
M.G.M. is merely transcribing the veteran's statement of 
medical history and is therefore, not the physicians own 
medical findings.  LeShore, supra.  Moreover, the physician 
never expressly opined that the veteran's current lower back 
disorder is related to service.  Regardless, it does not 
appear from the statement or other records from Dr. M.G.M. 
that he has any factually finding or basis supporting an 
opinion relating the veteran's current disorder to service.  
There is no indication that Dr. M.G.M reviewed the veteran's 
service medical records or the claims file.  Based upon the 
above, the Board finds that Dr. M.G.M's statement is not 
competent medical evidence.   

The Board also recognizes the veteran's argument that his 
lower back disorder is related to service.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to etiology of the claimed disorder as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In addition, the private medical records in 
this case directly contradict the veteran's assertions that 
he injured his back in service.  In a medical examination 
report from Dr. H.H. dated in September 1986, the examiner 
indicated that the veteran denied having had any previous 
back troubles prior to the July 1981 work injury.  In a 
neuropsychiatric evaluation report dated in February 1993 by 
Dr. W.D.O., the veteran stated that he had back surgery on 
October 1991, which was the result of his original injury 
dated in 1981.  He denied any further illnesses, injuries, or 
operations.  In light of the contradictory statements, the 
Board finds the assertions of an in-service injury to his 
lower back to be less than credible.   

In summary, the veteran's assertions that he had an injury to 
his lower back in service are contradicted by statements he 
made to other physicians, and is not otherwise supported or 
corroborated in the claims file.  The claims file also shows 
no treatment for the lower back until after the first work 
injury in 1981, many years after separation from active 
service.  Furthermore, there is no competent medical evidence 
relating the veteran's low back disorder to service.  As 
such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, service connection for low back disorder 
is denied.



ORDER

Entitlement to service connection for low back disorder is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


